 



EXHIBIT 10.102
AMENDMENT TO PROMISSORY NOTE
               This Amendment to the Promissory Note (the “Note”), dated as of
August 17, 2006 executed by Sedona Corporation (the “Borrower”) payable to the
order of Oak Harbor Investment Properties, L.L.C. (the “Lender”), in the
principal amount of ONE MILLION FORTY THOUSAND FOUR HUNDRED TWO DOLLARS and
22/100 CENTS ($1,040,402.22), is entered into as of March 6, 2008.

       Whereas, the original payment dates of the Note were (the “Payment
Dates:) as follows: (a) Borrower was to pay Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) on each May 1, 2007 and May 1, 2008 together will
accrued interest on the unpaid principal as of such payment date; and (b) the
entire unpaid balance of principal and all accrued but unpaid interest was due
and payable on May 1, 2009; and       Whereas, Lender and the Borrower
previously entered into several extensions of the Payment Dates and desire to
further extend the Payment Dates;       Whereas, Borrower has made no payments
under the Note to date; and       Whereas, Borrower and the Lender desire to
further extend the Maturity Date;       Now Therefore, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree to amend the Note as follows:

  1.   The Maturity Date of the Note shall be further extended until May 1,
2009.
    2.   To effectuate the foregoing:

      The PAYMENT Section of the Note shall be replaced in its entirety by the
following:

      “PAYMENT. The principal balance of the Note, plus all accrued and unpaid
interest shall be due and payable on May 1, 2009. Unless otherwise agreed or
required by applicable law, payments will be applied first to accrued unpaid
interest, then to principal, and any remaining amount to any unpaid collection
cost and late charges. The annual interest rate for this Note is computed on a
365/360 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing”

  3.   Capitalized terms not defined herein shall have the meanings ascribed to
them in the Note.

 



--------------------------------------------------------------------------------



 



  4.   Except as amended by this Amendment, the Note shall remain in full force
and effect, enforceable in accordance with its terms and Maker hereby reaffirms
and acknowledges all of its obligations thereunder.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                              David R. Vey, Principal

Oak Harbor Investment Properties                   Sedona Corporation          
      By:   Marco Emrich, President  

-2-